FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 5, 2018

                                   No. 04-18-00094-CV

                 IN THE INTEREST OF R.H.Z., ET. AL., CHILDREN,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02484
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER


       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to April 12, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court